Citation Nr: 0121039	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-14 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1954 to October 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO rating decision that denied the 
appellant's claim for service connection for the cause of the 
veteran's death as not well grounded.



FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability.

2.  The veteran had service in Vietnam during the Vietnam era 
and he had lung cancer, a disease associated with exposure to 
agent orange; he is presumed to have been exposed to agent 
orange during his Vietnam service.

3.  The veteran's death in May 1999 was due to renal cancer 
with metastasis to other body sites.

4.  Renal cancer was not present in service or for many years 
later, and it is not causally related to an incident of 
service, including exposure to agent orange.

5.  The cause of the veteran's death was not the result of a 
service-connected disability; nor did the veteran have a 
service-connected disability that had a material influence in 
the production of his death.



CONCLUSIONS OF LAW

1.  Renal cancer was not incurred in or aggravated by active 
service; nor may this condition be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

2.  The veteran's death due to renal cell carcinoma with 
metastasis to other body sites was not caused by a disability 
incurred in or aggravated by active service; nor did a 
service-connected disability contribute substantially or 
materially to his death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1954 to October 
1974.  The appellant is the veteran's widow.

Service documents show that the veteran was awarded various 
medals, including the Republic of Vietnam Campaign Medal and 
the Vietnam Service Medal.  Service medical records do not 
show the presence of renal cancer.  These records reveal that 
he was treated for medical problems while in Vietnam.  The 
report of his medical examination in November 1973 for 
retirement from service notes a history of cancer of the gums 
in 1964.  Renal cancer or other malignant tumor was not found 
at this examination.

A death certificate shows that the veteran's death in May 
1999 was due to metastatic renal cell carcinoma to the lumbar 
spine with paraplegia.  It was noted that he died at a 
private medical facility and that an autopsy was not 
performed.

At the time of the veteran's death, service connected was not 
in effect for any disability.

VA, service department, and private medical records show that 
the veteran was treated for various conditions in the 1990's.  
The more salient medical reports with regard to the 
appellant's claim are discussed below.

A private medical report dated in November 1998 reveals that 
the veteran was seen for complaints of back pain.  A history 
of renal cancer with metastasis was noted.  The diagnosis was 
left hip pain secondary to metastatic carcinoma.

A summary of the veteran's hospitalization at a VA medical 
facility in December 1998 notes a history of renal cell 
carcinoma diagnosed in 1987.  The diagnoses on the report of 
this hospitalization included renal cell carcinoma with 
metastasis to the lumbosacral spine.

A private medical report received in January 1999 notes that 
the veteran was seen in 1998 for metastatic renal cell 
carcinoma.  It was noted that he was post chemotherapy and 
that he had been referred for palliation radiotherapy for 
bony metastasis.

Service department medical records show that the veteran was 
treated for renal cell carcinoma with metastasis to other 
body sites, including the lung, in 1998 and 1999.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) eliminated the concept 
of a well-grounded claim and redefined VA's duty to assist a 
claimant in the development of a claim.  The Board finds that 
all relevant evidence has been obtained with regard to the 
appellant's claim for service connection for the cause of the 
veteran's death.  While the RO denied the claim as not well 
grounded, a statement of the case was sent to the appellant 
and her representative that discusses the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notifies the appellant of the evidence needed to 
prevail on her claim.  A review of the medical evidence 
reveals that various opinions have been received showing that 
the veteran had renal cell carcinoma with metastasis to other 
body sites.  Under the circumstances, the Board finds that 
the appellant has been provided with adequate notice of the 
evidence needed to successfully prove her claim and that 
there is no prejudice to her by appellate consideration of 
this claim on the merits at this time without a prior remand 
of the case to the RO for providing additional assistance to 
her in the development of his claim as required by the VCAA.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Hence, no further 
assistance to the appellant is required to fulfill VA's duty 
to assist her in the development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.307(a)(6) (2000) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma, and type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes).  
38 C.F.R. § 3.309(e) (2000) and 66 Fed. Reg. 23166-23169 (May 
8, 2001).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a)(6)(ii).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The evidence shows that the veteran's death was due to renal 
cell carcinoma with metastasis to other body sites.  While 
the evidence shows that the veteran had cancer of various 
body sites, including the lung, it also reveals that the 
renal cell carcinoma was the primary site.

The service medical records do not show the presence of renal 
cell carcinoma, and the report of his medical examination in 
November 1973 for retirement from service is negative for any 
malignant tumor.  Nor do the post-service medical records 
show the presence of a malignant tumor until many years after 
service, and these records do not link the veteran's 
malignant tumors to an incident of service, including 
exposure to agent orange.

Service documents indicate that the veteran was awarded 
medals for service in Vietnam and the service medical records 
show that he was treated for medical problems in Vietnam.  
Hence, the evidence reveals that he had service in Vietnam 
during the Vietnam era.  The medical evidence also reveals 
that he had lung cancer or a disease associated with exposure 
to agent orange listed under 38 C.F.R. § 3.309(e).  Since the 
veteran had a disease associated with exposure to agent 
orange and he had service in Vietnam during the Vietnam era, 
he is presumed to have been exposed to agent orange while in 
service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 
Vet. App. 164 (1999).

If a veteran is exposed to an herbicide agent during service 
and develops one of the diseases listed under 38 C.F.R. 
§ 3.309(e), the disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  In this 
case, the Board finds that the veteran served in Vietnam and 
died, in part, from carcinoma of the lung, one of the 
diseases listed in 38 C.F.R. § 3.309(e).  While the evidence 
is not clear as to whether or not this disease was 
demonstrated within 30 years of the last date on which the 
veteran was exposed to an herbicide agent during active 
service, the evidence clearly shows the presence of 
intercurrent disease to rebut the presumption of service 
connection for the lung cancer based on exposure to agent 
orange in service while in Vietnam.  The medical evidence in 
this case shows that the veteran developed lung cancer as the 
result of metastasis from his renal cell cancer.  Hence, the 
cancer of the lung was the result of the renal cell cancer 
and not the result of the veteran's exposure to agent orange 
in Vietnam.  Under the circumstances, the Board finds that 
there is competent, affirmative evidence to rebut the 
presumption of service connection for cancer of the lung.  
Darby v. Brown, 10 Vet. App. 243 (1997); VAOPGCPREC 18-97.

The medical evidence in this case includes the opinions of 
various physicians who opined that the veteran had renal cell 
carcinoma with metastasis to other body sites.  For example, 
the January 5, 1998, diagnosis by Dr. Gupta, "Met. renal 
cell ca. to lung"; the VA radiation oncology consult of 
December 3, 1998, "Renal ca. dx in '87, metastatic dz to 
lung developed 21/2 yrs. ago mets to L spine this year"; VA 
hematology and oncology progress note of December 30, 1998, 
"metastatic renal ca. to lungs [and with] untreatable spinal 
cord compression."  There is no medical evidence to rebut 
these opinions.  Hence, the Board concludes that the lung 
cancer was not due to exposure to agent orange in service.

After consideration of all the evidence, the Board finds that 
the veteran's death in 1999 was due to renal cell carcinoma 
with metastasis to other body sites, including the lung.  The 
Board finds that the evidence does not demonstrate the 
presence of renal cell carcinoma until around 1987, many 
years after the veteran's separation from service, and that 
the evidence does not link this carcinoma to an incident of 
service, including exposure to agent orange.  Nor is there 
any evidence showing that the veteran had a service-connected 
disability that contributed substantially or materially to 
his death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, and 
the claim is denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (to be codified as amended at 38 C.F.R. 
§ 5107); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

